Title: From George Washington to Major General William Heath, 10 July 1779
From: Washington, George
To: Heath, William


        
          Dear Sir,
          Head Quarters New Windsor July 10 1779
        
        In mine of this day, I omitted mentioning to you, that it is my wish the light companies of the two brigades should be left behind for a few days and ’till further orders—This you will be pleased to have done that they may be properly arranged. I am Sir Your most Obedt serv.
        
          Go: Washington
        
      